UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 04-7791



NEAPOLEON JUAN FREEMAN,

                                             Plaintiff - Appellant,

          versus


MARK WARNER, Governor; RONALD J. ANGELONE,
Director, Department of Corrections; KALVIN
LOVDA WEBB; MARCQUES JERMANE WHORLEY,

                                            Defendants - Appellees.


Appeal from the United States District Court for the Eastern
District of Virginia, at Alexandria. Gerald Bruce Lee, District
Judge. (CA-04-1196)


Submitted:   June 22, 2005                  Decided:   July 28, 2005


Before WILKINSON, GREGORY, and DUNCAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Neapoleon Juan Freeman, Appellant Pro Se.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

           Neapoleon Juan Freeman appeals the district court’s order

dismissing his 42 U.S.C. § 1983 (2000) complaint as frivolous under

28 U.S.C. § 1915A(b) (2000).      We have reviewed the record and find

that this appeal is frivolous.     Accordingly, we dismiss the appeal

for the reasons stated by the district court.            See Freeman v.

Warner, No. CA-04-1196 (E.D. Va. Oct. 21, 2004).        We dispense with

oral   argument   because   the   facts   and   legal   contentions   are

adequately presented in the materials before the court and argument

would not aid the decisional process.



                                                               DISMISSED




                                  - 2 -